Title: From Thomas Jefferson to Archibald Stuart, 13 February 1799
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Philadelphia Feb. 13. 99

I avoid writing to my friends because the fidelity of the post office is very much doubted. I will give you briefly a statement of what we have done and are doing. the following is a view of our finances in round numbers. the impost brings in the last year 7½ millions of dollars, the Excise, carriages, auctions & licences ½million, the residuary small articles ⅛ of a million. it is expected that the stamp act may pay the expence of the direct tax, so that the two may be counted at 2. millions, making in the whole 10⅛ millions, our expences are for the Civil list ¾ of a million, foreign intercourse ½ million (this includes Indian & Algerine expences, the Spanish & British treaties) interest of the public debt 4. millions, the existing navy 2½ millions, the existing army (5000. men) 1½million making 9¼ millions, so that we have a surplus of near a million. but the additional army (9000. men) now raising will add 2½ millions annually, the additional navy proposed 3. millions, and the interest of the new loans ½ a million making 6. millions more, so that as soon as the army and navy shall be ready our whole expences will be 15. millions; consequently there will be 5. millions annually more to be raised by taxes. our present taxes of 10. M. are 2. dollars a head on our present population, and the future 5. M. will make it 3. D.—our whole exports (native) this year are 28. M. so that our taxes are now ⅓ & will soon be ½ of our whole exports, & when you add the expences of the state governments we shall be found to have got to the plenum of taxation in 10. short years of peace. Great Britain after centuries of wars & revolutions, had at the commencement of the present war taxed only to the amount of ⅔ of her exports. we have opened a loan for 5. M. @ 8. per cent interest, & another is proposed of 2 M. these are to build 6. 74s. & 6. 18s. in part of the additional navy, for which a bill past the House of R. 2. days ago by 54. against 42. besides the existing army of 5000. & additional army of 9000. an eventual army of 30,000 is proposed to be raised by the President in case of invasion by any European power, or danger of invasion in his opinion, and the volunteer army, the amount of which we know not, is to be immediately called out &  exercised at the public expence. for these purposes a bill has been twice read and committed in the Senate. you have seen by Gerry’s communications that France is sincerely anxious for reconciliation, willing to give us a liberal treaty, and does not wish us to break the British treaty but only to put her on an equal footing. a further proof of her sincerity turned up yesterday. we had taken an armed vessel from her, had refitted & sent her to cruise against them, under the name of the Retaliation, and they recaptured & sent her into Guadaloupe. the new commissioners arriving there from France, sent Victor Hughes off in irons, said to our captain that they found him bearing a regular commission as an officer of the US. with his vessel in their port, & his crew; they would enquire into no fact respecting the vessel preceding their arrival, but that he, his vessel & crew were free to depart. they arrived here yesterday. the federal papers call her a cartel. it is whispered that the Executive mean to return an equal number of the French prisoners, and this may give a colour to call her a cartel, but she was liberated freely & without condition. the commissioners further said to the captain that as to differences with the US. new commissioners were coming out from France to settle them, & in the mean time they should do us no injury. the President has appointed Rufus King to make a commercial treaty with the Russians in London, and Wm. Smith (of S.C.) to go to Constantinople to make one with the Turks. both appointments are confirmed by the Senate. a little dissatisfaction was expressed by some that we should never have treated with them till the moment when they had formed a coalition with the English against the French, you have seen that the Directory had published an Arret declaring they would treat as pirates any neutrals they should take in the ships of their enemies, the President communicated this to Congress as soon as he recieved it. a bill was brought into Senate reciting that arret, and authorising retaliation. tho the P. recieved information almost in the same instant that the Directory had suspended the arret (which fact was privately declared by the Secretary of state to two of the Senate) and tho’ it was known we were passing an act founded on that arret, yet the P. has never communicated the suspension. however the Senate, informed indirectly of the fact, still passed the act yesterday, an hour after we had heard of the return of our vessel & crew beforementioned. it is acknoleged on all hands, & declared by the insurance companies that the British depredations during the last 6. months have greatly exceeded the French. yet not a word is said about it officially. however all these things are working on the public mind. they are getting back to the point where they were when the XYZ story was played off on  them. a wonderful & rapid change is taking place in Pennsylvania, Jersey & N. York. Congress is daily plyed with petitions against the alien & sedition laws & standing armies. several parts of this state are so violent that we fear an insurrection. this will be brought about by some if they can. it is the only thing we have to fear. the appearance of an attack of force against the government would check the present current of the middle states & rally them round the government; whereas if suffered to go on it will press on to a reformation of abuses. the materials now bearing on the public mind will infallibly restore it to it’s republican soundness in the course of the present summer, if the knolege of facts can only be disseminated among the people. under separate cover, you will recieve some pamphlets written by George Nicholas on the acts of the last session. these I would wish you to distribute, not to sound men who have no occasion for them, but to such as have been misled, are candid & will be open to the conviction of the truth, and are of influence among their neighbors. it is the sick who need medecine & not the well. do not let my name appear in the matter. perhaps I shall forward you some other things to be distributed in the same way.
Let me now trouble you with a small private matter of my own. Mr. Clarke was tolerably punctual in his remittances as long as he continued in business. but when he quitted he had near £100. of mine for nails actually sold, in his hands. for so I had a right to consider it as I charged only ready money prices, and such was the condition settled between us. this money has now been a twelvemonth in his hands, and the intermediate applications ineffectual. in truth I am not able to carry on my manufactory but on ready money sales. I have no money capital to enable me to make great advances & long winded debts. if you could mention the matter to mr Clarke in any way that would best suit the footing on which you stand with him, and be the means of my recieving it immediately on my return home (about the 10th. of March) it would be a very sensible relief to me. and indeed if he does not pay it soon I must use effectual means to obtain it, such delays being incompatible with the course or the necessities of my manufactory. present me respectfully to mrs Stuart and accept assurances of the sincere esteem of Dr Sir
Your affectionate friend & servt

Th: Jefferson

